Citation Nr: 0415236	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  03-26 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an effective date, prior to November 1, 
2001, for an initial rating of 100 percent for post-traumatic 
stress disorder (PTSD) on a schedular basis or on the basis 
of a total compensation evaluation based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel





INTRODUCTION

The veteran had active military service from February 1969 to 
May 1971.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.  The most recent Board 
action in this case was a remand in August 2000 when the 
issue on appeal was entitlement to service connection for 
PTSD.  

In June 2004 the Board granted the veteran's motion to 
advance his case on the Board's docket. 

As to the issues of service connection for hepatitis C and 
entitlement to an earlier effective date for a TDIU, this 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  The veteran appealed the initial rating of 70 percent for 
PTSD that the RO assigned in November 2001, upon granting 
service connection with an effective date of November 28, 
1995.

2.  The veteran continued the appeal after the RO granted an 
initial rating of 100 percent based on a TDIU from November 
1, 2001.

3.  PTSD symptoms prior to October 11, 2000, combined to 
produce no more than severe impairment; working ability was 
not compromised from PTSD as the veteran was employed on a 
full-time basis through late 1999, and he was unable to work 
on account of hepatitis C. 


5.  On a facts found basis, PTSD symptoms from October 11, 
2000 rendered the veteran unable to obtain or retain 
substantially gainful employment.

6.  The criteria for evaluating PTSD in effect prior to 
November 7, 1996 are found to be more favorable based on a 
facial comparison.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating for PTSD in 
excess of 70 percent prior to October 11, 2000 have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.400, 4.7, 4.130, 4.132, Diagnostic Code 
9411 (effective prior to November 7, 1996); 38 C.F.R. 
§§ 3.102, 3.159 (2003).

2.  The criteria for an initial schedular disability rating 
of 100 percent for PTSD from October 11, 2000 have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.400, 4.7, 4.130; Diagnostic Code 9411 (in 
effect prior to November 7, 1996); 38 C.F.R. §§ 3.102, 3.159.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A VA AO examination in January 1996 noted the veteran was 
working.  The VA evaluation for PTSD in August 1996 noted the 
same and the May 1997 psychology evaluation described his 
current employment status in more detail.  His statements in 
February 1998 and October 1998 provided no information 
regarding the manifestations of his PTSD or their 
interference with employment.  His request for disability 
retirement late in 1998 listed hepatitis C as the disabling 
condition.



Private medical evaluations late in 1998, pertinently did not 
find the veteran permanently unable to work due to PTSD, and 
the psychiatry examiner reported a GAF of 65 to70.  His 
application for disability retirement apparently was denied.  
Another examiner late in 1999 noted that the veteran was 
working and that PTSD did not interfere with work.  

VA clinical records show infrequent references to PTSD prior 
to 2000.  On October 11, 2000, it was recommended that he be 
evaluated as an inpatient on account of PTSD not responding 
to medication.  It was noted that the veteran was recently 
placed on full disability due to hepatitis.  VA records for 
hospitalization from October to November 2000 show a GAF of 
35/45.  A VA psychiatry exanimation in August 2001 also found 
a GAF of 45.  

Based upon the record the initial RO rating decision in 
November 2001 granted service connection for PTSD and an 
initial 70 percent evaluation from November 28, 1995.  
Another rating decision was issued later in November 2001 
that granted a 100 percent evaluation under 38 C.F.R. § 4.29 
from September 4, 2001 and a TDIU from November 1, 2001.  

Then in July 2003 the RO granted a 100 percent evaluation for 
PTSD under section 4.29 from October 24, 2000 through 
November 31, 2000, continued the 70 percent evaluation 
through September 4, 2001 and then resumed the 100 percent 
schedular evaluation from December 1, 2001.  


Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule provisions for psychiatric disorders were 
changed effective November 7, 1996.  A 10 percent evaluation 
under the old criteria was assigned where there was mild 
impairment of social and industrial adaptability.  

A 30 percent evaluation under the old criteria was assigned 
where there was definite impairment of social and industrial 
adaptability.  A 50 percent evaluation was assigned upon a 
showing of considerable impairment of social and industrial 
adaptability.  A 70 percent evaluation was warranted for 
severe impairment of social and industrial adaptability.  A 
100 percent evaluation was assigned where the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community 
and where there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior, rendering the veteran 
demonstrably unable to obtain or retain employment.  

Note (1). Social impairment per se will not be used as the 
sole basis for any specific percentage evaluation, but is of 
value only in substantiating the degree of disability based 
on all of the findings.  38 C.F.R. § 4.132, Code 9411 (1996) 
(General Rating Formula for Psychoneurotic Disorders); 
effective prior to November 7, 1996.

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims CAVC) stated that the 
term "definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons for bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1).  

In a precedent opinion, dated November 9, 1993, the VA 
General Counsel concluded that "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  The Board is bound by such interpretations.  
38 U.S.C.A. § 7104(c).  The revised criteria provide a 10 
percent evaluation in the presence of occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent evaluation 
is provided in the presence of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks, (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships).

A 100 percent evaluation is provided for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130 (2003).  

The severity of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful work and decrease in 
work efficiency.  VA must not underevaluate the emotionally 
sick veteran with a good work record, nor 
must it overevaluate his or her condition on the basis of a 
poor work record not supported by the psychiatric disability 
picture.  

It is for this reason that great emphasis is placed upon the 
full report of the examiner, descriptive of actual 
symptomatology.  The record of the history and complaints is 
only preliminary to the examination.  The objective findings 
and the examiner's analysis of the symptomatology are the 
essentials.  The examiner's classification of the disease as 
"mild," "moderate," or "severe" is not determinative of the 
degree of disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history by the rating agency will be.  Ratings are to be 
assigned which represent the impairment of social and 
industrial adaptability based on all the evidence of record.  
38 C.F.R. § 4.130, in effect prior to November 7, 1996. 

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim remains 
open as long as the rating schedule provides for a higher 
rating.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that a claim such as the veteran's is properly framed as an 
appeal from the original rating rather than a claim for 
increase but that in either case the veteran is presumed to 
be seeking the maximum benefit allowed by law or regulations.  

In Fenderson it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder and that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, classified as "staged ratings".  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  Unless 
specifically provided, on basis of facts found. 38 U.S.C.A. 
§ 5110(a), (b)(2); 38 C.F.R. § 3.400(a).

The law and regulations governing the effective date for an 
award of increased compensation are set out in 38 U.S.C.A. 
§ 5110(a), (b)(2) and 38 C.F.R. §§ 3.400, 3.400(o)(1), (2) 
which provide that the effective date shall be the date of 
claim or date entitlement arose, whichever is later, but that 
increased disability compensation may be granted from the 
date an ascertainable increase occurred during the one year 
period prior to the date of receipt of claim, otherwise date 
of claim.  Ascertainable (to ascertain) means "to find out 
definitely; learn with certainty or assurance; determine".  
The Random House College Dictionary, 78 (Rev. ed. 1982).

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, the regulations do not give past medical 
reports precedence over current findings where such current 
findings are adequate and relevant to the rating issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 117 (1999). 


Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 U.S.C.A. § 3.321(b)(1) 
(2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002).


Analysis

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified principally at 
38 C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to an 
earlier effective date for a 100 percent evaluation for PTSD 
on a scheduler basis has been properly undertaken.  The Board 
is confident in this assessment because the evidence as 
presently constituted is sufficient in establishing a grant 
of the benefits sought on appeal on facts found basis for a 
portion of the appeal period.  Having found the applicable 
notice and duty to assist provisions are met in this claim, 
the Board turns its attention to the merits.  


Earlier Effective Date

On a claim for an original or an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation unless there is a 
clearly expressed intent to limit consideration to a specific 
disability rating.  AB v. Brown, 6 Vet. App. 35, 38-39 
(1993).  

The distinction between disagreement with an original rating 
and a claim for an increased rating is important in terms of 
determining what evidence is to be used to decide the 
original rating.  See Fenderson, 12 Vet. App. at 126 and 
Francisco, 7 Vet. App. at 58.  As this appeal concerns an 
original rating, Fenderson controls.  

The clinical records regarding the veteran's PTSD 
manifestations through 1999 including comprehensive 
examinations.  The record viewed liberally confirms that his 
PTSD was manifested by varied degrees of severity and that 
the initial 70 percent evaluation is generous given that the 
veteran was employed on a full-time basis and an examiner in 
late 1999 stated that PTSD was under acceptable control and 
did not interfere with his occupation.  A VA physician wrote 
in September 1999 that the veteran was felt to be totally 
disabled from hepatitis.  

Thus, separate ratings for separate periods of time based on 
the severity of PTSD during each such period may be assigned 
unless the evidence establishes one rating more nearly 
approximated the PTSD manifestations throughout the period 
from the November 1995 effective date for compensation 
purposes to the initial effective date for the 100 percent 
evaluation in November 2001.  

The period under consideration requires consideration of both 
rating schemes and the Board finds that the prior rating 
criteria are more beneficial based on a facial comparison.  
For example, in the version in effect prior to the November 
1996 changes, there were no bright lines of demarcation 
between the several incremental ratings, and no 
characteristic elements to relate to the adjectival terms 
associated with each increment below 100 percent.  

The new criteria include a variety of characteristic 
manifestations that offer a somewhat clearer framework for 
analysis, with criteria that appear more objective as they 
direct the rater to the significant manifestations at each 
incremental level in the general rating formula.  

Although they arguably provide a framework to achieve more 
consistency in evaluations, the revised criteria may not be 
applied earlier than their effective date.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400; See also DeSousa v. Gober, 10 Vet. 
App. 461, 466-67 (1997), VAOPGCPREC 3-00.  The former 
criteria appear more flexible as the 100 percent evaluation 
may be assigned where the evidence establishes an inability 
to obtain or maintain substantially gainful employment.  

The Board believes that the 70 percent evaluation is correct 
initially.  Indeed, the record is comprehensive and the GAF 
assigned contemplates some mild symptoms and some difficulty 
in occupational or social functioning.  More significant is 
the fact that the veteran was employed until late in 1999, a 
fact that on its face argues convincingly against a rating 
higher than 70 percent for PTSD.  The 70 percent evaluation 
under the former rating scheme contemplated severe impairment 
and it is difficult to convincingly argue that PTSD was 
productive of more than severe impairment when the veteran 
was able to maintain a full-time job as a supervisor and did 
not claim PTSD was the disabling condition that caused him to 
seek disability retirement in 1998.  

Thereafter, the psychiatry reports were infrequent and there 
was no contemporaneous record of ongoing treatment.  For 
example, the VA clinical reports early in 2000, specifically 
during the period of February through September 2000, note 
sleep disturbance and in May 2000 that depression was under 
control.  The veteran was being observed for hepatitis 
primarily and gastrointestinal complaints were also 
mentioned.  

However, on October 11, 2000, he appeared with complaints of 
panic attacks, anxiety and poor sleep.  In the record his 
visit was characterized as urgent and hospitalization was 
deemed required.  

Moreover, the information from the resulting hospitalization 
and subsequent examination reports showed a clear increase 
relative to impairment from PTSD.  Overall the GAF remained 
in the 40's and in view of the record, the Board believes the 
benefit of the doubt rule is applicable and thus, the veteran 
should receive a 100 percent evaluation from October 11, 2000 
on a facts found basis.  

The VA assessments essentially confirmed PTSD as no less than 
severe, although the PTSD contribution to any work difficulty 
was arguably minimal when compared to hepatitis C.  However 
beginning in late 2000 PTSD seems to be in the forefront to 
the point that the examiner in August 2001 found the veteran 
was unable to keep a job on account of the psychiatric 
disability.  Thus, applying the more lenient criteria, as 
they existed in the former rating scheme, the veteran clearly 
could not obtain or maintain gainful employment from October 
2000, on account of his PTSD.  Thus, based on these reports, 
there is a plausible basis for a higher initial rating on a 
facts found basis from October 11, 2000.  Regarding the GAF 
rating scheme see, for example, the references in Baker v. 
West, 11 Vet. App. 163 (1998), Richard v. Brown, 9 Vet. 
App. 266 (1996), Cathell v. Brown, 8 Vet. App. 539 (1996) and 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  See also 
Mittleider v. West, 11 Vet. App. 181 (1998).  


Extraschedular Consideration

Generally, the degrees of disability specified under the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.  

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an originating agency's conclusion 
that a claim does not meet the criteria for submission 
pursuant to 38 C.F.R. § 3.321(b)(1), or from reaching such 
conclusion on its own.  

In this case the Board has determined the schedular criteria 
offer ample support for a 100 percent evaluation beginning in 
October 2000, instead of November 2001.  In addition, further 
consideration of an extraschedular evaluation for any earlier 
period would be premature at this time in light of the Board 
remand.  Having reviewed the record, the Board finds no basis 
for further action on this question since it is not material 
to the determination in view of the schedular criteria, which 
are deemed adequate.  See VAOPGCPREC 6-69; Bernard v. Brown, 
4 Vet. App. 384 (1993).  


ORDER

Entitlement to an effective date for an initial 100 percent 
evaluation for PTSD retroactive to October 11, 2000, is 
granted, subject to the regulations governing the payment of 
monetary awards.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefit Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

In July 2003 the RO issued a VCAA notice letter to the 
veteran that is essentially compliant with Quartuccio, supra.

The record shows the diagnosis of hepatitis C and the veteran 
relates to circumstances of his military service claiming he 
received a tattoo and accidental blood exposure, and also AO 
exposure as a basis for service connection.  However, as 
reflected in the July 2003 Statement of the Case, there was 
no examination with opinion obtained, and the RO referred to 
tests needed to confirm the diagnosis for VA purposes.  

The veteran has not been afforded the benefit of an 
examination in connection with his claims as mandated by the 
VCAA of 2000.  He has evidence of hepatitis C.  The 
regulation implementing section 5103A(d) provides that lay or 
medical evidence can establish these elements.  Thus a 
medical examination/opinion is necessary to decide the claim.  
See Charles v. Principi, 16 Vet. App. 370 (2002); 38 C.F.R. 
§ 3.159(c)(4)(i)(A-C(ii)).  See also 66 Fed. Reg. 45620, 
45626-27 (Aug. 29, 2001).

It is...essential both in the examination and in the evaluation 
of the disability, that each disability be viewed in relation 
to its history.  38 C.F.R. § 4.1 (2003); See also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  ("[F]ulfillment of 
the statutory duty to assist...includes the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one." (emphasis added)).  Accordingly, further 
development is warranted.

The issue of an earlier effective date for a total disability 
evaluation, in view of this decision prior to October 11, 
2000, based on a TDIU is intertwined with the issue of 
service connection for hepatitis C.  The Board observes that 
additional due process requirements may be applicable as a 
result of the enactment of the VCAA and its implementing 
regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  


3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for hepatitis C since 
service.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.

The VBA AMC should insure that all 
possible sources of service medical 
records have been contacted.  
Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A. § 5103A(b)(2).

5.  The VBA AMC should arrange for a VA 
internal medicine examination of the 
veteran for the purpose of ascertaining 
the etiology of claimed hepatitis C.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  

The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies must be 
conducted.  It is requested that the 
examiner address the following medical 
issues:

Is it at least as likely as not that 
hepatitis C is related to military 
service on any basis, or if preexisting 
service, was aggravated thereby?  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

7.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claim of 
entitlement to service connection for 
hepatitis C and the intertwined issue of 
an earlier effective date for a total 
disability evaluation prior to October 
11, 2000, based on a TDIU.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims for service 
connection and the effective date for a TDIU, and may result 
in their denial.  38 C.F.R. § 3.655 (2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



